Citation Nr: 0603861	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to recognition of the appellant's minor child as 
a child of the veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1972 to October 
1975.  He died in May 2000.

This appeal to the Board of Veterans Appeals (Board) arises 
from a September 2002 RO decision denying the appellant's 
minor child recognition as a child of the veteran for VA 
benefits purposes.  The appellant filed a Notice of 
Disagreement subsequently in September 2002, and the RO 
issued a Statement of the Case (SOC) in October 2002.  The 
appellant filed a Substantive Appeal in December 2002.

In January 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing further action, the RO 
continued to deny the appellant's minor child recognition as 
a child of the veteran for VA benefits purposes (as reflected 
in the August 2005 Supplemental SOC (SSOC)), and returned the 
matter to the Board for further appellate consideration.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The weight of the evidence tends to support a finding 
that the appellant's minor child, [redacted], is 
not the veteran's child.




CONCLUSION OF LAW

The criteria for recognition of the appellant's minor child 
as a child of the veteran for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.209, 3.210 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the June 2002 RO letter, the September 2002 RO 
decision and letter, the October 2002 SOC, the January 2003 
and May 2004 RO letters, and the August 2005 SSOC, the RO 
variously notified the appellant and her representative of 
the legal authority governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate the 
claim, and the evidence that had been considered in 
connection therewith.  After each, they were given an 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support her claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The Board also notes that the RO letters, SOC, and SSOC 
variously informed the appellant and her representative of 
what the evidence had to show to establish entitlement to the 
benefit she sought; what information or evidence VA still 
needed from her; what evidence VA had retrieved and 
considered in her claim; what evidence she had to furnish; 
what she had to do to obtain assistance from VA in connection 
with her appeal; and that VA would make reasonable efforts to 
help her get evidence necessary to support her claim if she 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  

In addition, the May 2004 RO letter informed the appellant of 
the VCAA's requirements, and notified her that she could help 
with her claim by informing VA of any additional information 
or evidence that she wanted it to try to obtain for her, 
where to send additional evidence or information concerning 
her appeal, and where she could request assistance if needed.  
The latter RO letter specifically notified the appellant to 
furnish any evidence that she had in her possession that 
pertained to her claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant about what evidence, if any, will be obtained by her 
and what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
claimant of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in her 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In this case, documents meeting the VCAA's notice 
requirements were provided to the claimant before and after 
the September 2002 RO determination on appeal.  However, the 
Board finds that the lack of any pre-adjudication notice in 
this matter does not prejudice the appellant in any way.  In 
this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  As indicated above, 
the RO decision on appeal, several RO letters, SOC, and SSOC 
issued between 2002 and 2005 have repeatedly explained to the 
appellant what was needed to substantiate her claim.  As a 
result of RO development and the Board's remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the claimant's appeal.  The RO most recently readjudicated 
the appellant's claim in August 2005, on the basis of all the 
evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
has been accomplished, and that no further action is needed 
to satisfy the duty to assist in connection with the claim 
herein decided.  The RO, on its own initiative, as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining many available pertinent records.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence pertinent to the claim herein decided that 
has not been obtained.  

Pertinent to the prior remand, the Board notes that the 
Social Security Administration (SSA) did not furnish a 
requested copy of the minor child's application for a SSA 
card (as previously requested).  However, upon further 
consideration of the probative value of such evidence, and in 
view of further information provided, the Board finds that 
the extensive evidence already of record is sufficient to 
equitably adjudicate this claim.  In this regard, the Board 
notes that in November 2004 the appellant submitted a 
statement from the SSA that indicated that her minor child 
was not receiving SSA benefits.  In a September 2004 
statement, the appellant stated that she had no additional 
evidence to submit, and requested that the RO to process this 
claim on the basis of the evidence of record.

The Board further notes that, while in written argument dated 
in December 2005, the appellant's representative requested 
that VA conduct DNA testing to determine whether the 
appellant's minor child is a child of the veteran, the Board 
emphasizes that VA does not bear the burden of proof in this 
case.  Where, as here, entitlement to VA benefits is being 
sought after the veteran's death, it is incumbent upon the 
appellant to augment the record in whatever manner necessary 
to prove the case, to include submitting the results of such 
testing of her minor child for VA consideration as evidence 
at any time during the pendency of this appeal.  No such test 
results have been submitted.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  
 
II.  Analysis

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records.  38 C.F.R. § 3.209.

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210.

In this case, the appellant contends that her minor child 
should be recognized as a child of the deceased veteran for 
the purpose of obtaining VA dependency and indemnity 
compensation, death pension, or accrued benefits.  However, 
when the extensive record is considered in light of the 
above-noted criteria, the Board finds that persuasive 
evidence simply does not establish that the minor child was 
the veteran's child for VA benefits purposes.

First, the appellant, who is the mother of the minor child, 
and veteran were never married; hence, the minor child was 
not a legitimate child of the veteran.  Second, the veteran, 
during his lifetime, did not acknowledge, in writing signed 
by him, the appellant's minor child as his child and the 
minor child was never identified as the veteran's child by a 
judicial decree ordering the veteran to contribute to his 
support or for other purposes.  The Board also finds that 
there is insufficient other secondary evidence to reasonably 
support a finding that the appellant's minor child was the 
veteran's child, as determined by an official authorized to 
approve such findings, such as a copy of the public record of 
birth or church record of baptism, showing that the veteran 
was the informant and was named as a parent of the child; 
statements of persons who know that the veteran accepted the 
appellant's minor child as his; or information obtained from 
service department or public records, such as school or 
welfare agencies, which show that, with his knowledge and 
consent, the veteran was named as the father of the 
appellant's minor child.

In adjudicating this claim, the Board has considered the 
documentary evidence identified below.

The minor child's July 1991 birth certificate that lists the 
appellant as his mother, but leaves blank the space provided 
for the father's name.

A November 1991 examination report of the veteran by J. 
Prashad, M.D., noted that the veteran currently lived with 
his wife and 2 children aged 7 and 11; there was no mention 
of the appellant's minor child.

In a VA Status of Dependents Questionnaire signed by the 
veteran in October 1992, he certified that he was married to 
a woman (not the appellant), and that he had       2 
children, born in 1980 and 1984; there was no mention of the 
appellant's minor child.

In a November 1992 determination, the SSA found the veteran 
disabled from September 1989; neither that determination nor 
the medical records underlying it mention the appellant's 
minor child.

In July and August 1995 parent information and registration 
forms completed by the appellant for her minor child's 
elementary school, she listed herself as the child's mother 
and the veteran as his father.  In the August document, she 
stated that the child lived with her and that the veteran's 
address was unknown.  The veteran was also listed as the 
appellant's minor child's father in a November 1995 record 
booklet.  The Board notes that none of these documents show 
that the veteran, with his knowledge and consent, was named 
as the father of the appellant's minor child.

An October 1996 report of social history during the veteran's 
hospitalization at the HealthSouth Rehabilitation Hospital 
noted that the veteran lived with his wife and daughter, and 
that 2 of his 3 children lived at home with him; there was no 
mention of the appellant's minor child.

A May 1997 SSA statement noted that 3 children of the veteran 
were receiving benefits as a result of the veteran's SSA 
disability award; the 3 children were named, but the 
appellant's minor child was not one of them.

In an August 1997 VA statement of income and net worth 
completed by the veteran, he stated that he had 2 children 
born in 1980 and 1984; there was no mention of the 
appellant's minor child.

September and October 1997 RO letters notified the veteran 
that he was receiving VA disability pension that included 
benefits for his wife and 2 named children; there was no 
mention of the appellant's minor child.

In a VA application for exclusion of children's income 
completed by the veteran in March 1998, he listed 2 children 
born in 1980 and 1984; there was no mention of the 
appellant's minor child.

In a VA Status of Dependents Declaration completed by the 
veteran in February 1999, he certified that he had a child 
who was born in 1982; there was no mention of the appellant's 
minor child.

An April 1999 VA Field Examination Report referred to a 
daughter of the veteran as his dependent child; there was no 
mention of the appellant's minor child.

In an April 1999 State Family Court Affidavit, the appellant 
stated that she was the mother of the minor child at issue in 
this appeal; that the veteran was his natural father; that no 
genetic testing had been performed to determine the 
probability of paternity; and that the veteran was liable for 
support of her minor child.

In a VA Status of Dependents Declaration completed by the 
veteran and received in July 1999, he certified that he had 3 
children born in 1980, 1982, and 1984; there was no mention 
of the appellant's minor child.

August and November 1999 RO letters notified the veteran that 
he was receiving VA disability pension that included benefits 
for his 3 named children; there was no mention of the 
appellant's minor child.

A May 2000 church obituary notice noted that the deceased 
veteran left 3 surviving children from his 2 marriages, as 
well as a son, the appellant's minor child.

In 3 statements dated in December 2001, the veteran's brother 
and 2 sisters each stated that the appellant's minor child 
was the son of the deceased veteran.  In         2 statements 
dated in July 2002, the veteran's 2 sisters again each stated 
that the appellant's minor child was the son of the deceased 
veteran.  However, the Board notes that the veteran's 
siblings did not state their ages, the appellant's minor 
child's date and place of birth, or the source of their 
knowledge that the appellant's minor child was the deceased 
veteran's son.

In a July 2002 statement, the appellant stated that she was 
the minor child's mother; that the child had always lived 
with her and was not a member of his father's (the veteran's) 
household; that she did not have a written statement by the 
veteran acknowledging her minor child as his child; that she 
did not continue the April 1999 court proceedings to 
establish the veteran as her minor child's father because of 
the veteran's serious illness; that her minor child's birth 
certificate did not list the veteran as his father, and that 
the veteran was not the informant at the child's birth; and 
that there were no service department or public records which 
showed that the veteran acknowledged paternity of her minor 
child. 

Finally, received in March 2004 was a statement from a 
middle/high school guidance counselor certifying that the 
veteran was listed in school records as the father of the 
appellant's minor child; however, the counselor did not 
indicate her age, the child's date and place of birth, or 
further sources of her knowledge that the appellant's minor 
child was the deceased veteran's son.

Of the evidence considered, the Board finds that the 
documents prepared by the deceased veteran, and the 
appellant's own admissions in her July 2002 statement, are 
probative of the question of whether he recognized the 
appellant's minor child as his child before his death.  Even 
among those documents submitted by and on behalf of the 
appellant, the Board finds it telling that the most probative 
of these-such as the minor child's birth certificate-does 
nor list the deceased veteran as the child's father.  The 
Board further finds that those later-prepared documents that 
do tend to support the claim are not shown to have been 
prepared with the veteran's knowledge and consent, and thus, 
simply are not persuasive on the matter under consideration.  
Finally, the Board notes the absence from the record of 
objective evidence-such as paternity tests results-that 
would unequivocally establish the claim.

Under these circumstances, the Board must conclude that the 
weight of the evidence tends to support a finding that the 
minor child is not a child of the deceased veteran for VA 
benefits purposes.  As persuasive evidence does not establish 
the claim, and the preponderance of the evidence tends to 
weigh against the claim, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Recognition of the appellant's minor child as a child of the 
veteran for VA benefits purposes is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


